Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5, 7-12, 14, 16-22, and 26-27 are allowed. 
The following is an examiner’s statement of reasons for allowance: There is no proper teaching of combination in the art of a reinforcing structure and method of making such a structure with a first and second injection molded expandable material capable of being activated to expand under a first and second activation condition, respectively, which expand to different sizes compared to their green states, and the two materials are free of any direct contact when in their green states.

The closest prior art is Keller (U.S. Patent No. 6146565), which teaches an injection molded expandable material which is capable of being expanded under an activation condition in different places. However Keller does not teach two separate and distinct expandable materials, or the sizes which they can expand to.

While one of ordinary skill in the art could attempt to use Roberts (U.S. Patent No. 6413611) to remedy the deficiencies of Keller listed above, Roberts does not teach the missing limitations as Roberts teaches using two different materials in the alternate to one another, as is shown by the applicant arguments/remarks filed 08/17/20 on page .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748